         Case 1:18-cv-06626-ALC Document 49 Filed 10/26/18 Page 1 of 2


                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Michael Rosenberg
                                                           Direct Dial: 212.554.7879
                                                           E-Mail: mrosenberg@mosessinger.com



                                                           October 26, 2018



VIA ECF & E-MAIL

The Honorable Richard J. Sullivan
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, NY 10007

               Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                       Worldwide” et al. (18-cv-06626)

Dear Judge Sullivan:

        We represent Plaintiffs Actava TV, Inc., Master Call Communications, Inc., Master Call
Corporation, and Rouslan Tsoutiev (the “Actava Parties”) in this action. We write in response to
the Defendants’ Letter earlier today (the “Letter”) requesting a pre-motion conference seeking
leave to file a pre-answer motion to dismiss the Amended Complaint. In light of Your Honor’s
elevation to the Second Circuit and the pending reassignment of this case, we believe it is neither
practicable nor necessary to schedule another pre-motion conference. Instead, we propose that
the Court set a deadline for all Defendants to answer (or move, should they choose to do so).

        The original complaint was filed on July 23, 2018. Following service on the Channels on
September 5, 2018 (Doc. No. 16), the Court entered an October 2, 2018 Order (Doc. No. 34)
granting the Channels’ September 26, 2018 request (Doc. No. 21) for a conference to address
their proposed motion to dismiss the Complaint. The Actava Parties then filed the Amended
Complaint on October 5, 2018 (Doc. No. 40) adding Defendant Kartina Digital GmbH
(“Kartina”), which was served on October 12, 2018 (Doc. No. 45). On October 17, 2018, the
Court adjourned sine die the initial and pre-motion conference previously scheduled to have
taken place on October 26, 2018. Given the Senate’s confirmation of Your Honor to the Second
Circuit, and the Actava Parties’ pending request to the Clerk of the Court to reassign this case
appropriately and swiftly (which we notified this Court of on October 17, 2018), the Individual
Rules and Practices of another judge will doubtless apply to this action whenever that
reassignment is made.

       The Actava Parties object to the Channels’ attempt to delay their obligation to either
answer or move in response to the Amended Complaint indefinitely. Their Letter should not be
         Case 1:18-cv-06626-ALC Document 49 Filed 10/26/18 Page 2 of 2




The Honorable Richard J. Sullivan
October 26, 2018
Page 2


construed to extend indefinitely the Channels’ obligation to file and serve a responsive pleading,
and the Actava Parties are entitled to proceed – not have their case in limbo. The Channels’
counsel professed to know the basis for their intended motion to dismiss on September 26, 2018,
and their deadline to answer was today, the date set by the Court for the conference, now
adjourned sine die.

       It has been over three months since this action was filed. We respectfully request that the
Court set a deadline by which the Channels should respond to the Amended Complaint.
(Kartina’s answer remains due on November 2, 2018 (Doc. No. 45)). Counsel can brief their
response while the Court’s logistics and assignments are being resolved.

                                                          Sincerely,

                                                           /s/_Michael Rosenberg___________

                                                           Michael Rosenberg


cc: Counsel of Record (via ECF)
